Citation Nr: 1416066	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-08 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of cataract surgery, left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In pertinent part of the October 2007 rating decision, the RO denied the Veteran's claims for entitlement to service connection, and in the August 2009 rating decision, it denied the his claim for compensation under the provisions of 38 U.S.C.A. § 1151.  

In July 2010, the Veteran testified at a Board hearing at the RO before the undersigned.  A transcript of the proceeding is of record.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for ischemic heart disease (to include as secondary to herbicide exposure), lung disease (to include as secondary to herbicide exposure), liver disease(to include as secondary to herbicide exposure), kidney disease (to include as secondary to herbicide exposure), and whether new and material evidence has been submitted sufficient to reopen previously denied claims for service connection for a skin disorder (to include as secondary to herbicide exposure), peripheral neuropathy (to include as secondary to herbicide exposure), diabetes mellitus type 2 (to include as secondary to herbicide exposure), hypertension (to include as secondary to herbicide exposure), and cataracts (to include as secondary to herbicide exposure) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Documents of record indicate that the Veteran receives disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

As such, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Additionally, during the course of the appeal, service connection was granted for posttraumatic stress disorder.  In a written brief submitted in October 2013, the Veteran's accredited representative essentially argued that the Veteran's PTSD aggravated his right shoulder and bilateral knee disorders.  The brief cited to VA's public website concerning PTSD (http://www.ptsd.va.gov) for the premise that connections can exist between PTSD and chronic pain.  See http://www.ptsd.va.gov/public/problems/pain-ptsd-guide-patients.asp.  The Veteran's representative requested that the claims be remanded for a medical opinion regarding any connection between the Veteran's service-connected PTSD and his right shoulder and bilateral knee disorders.

The Board notes that in June 2011, the Veteran was afforded a VA joints compensation and pension examination.  The examiner opined that the Veteran's right shoulder and bilateral knee conditions were not related to his service.  However, at the time of the June 2011 examination, service connection had not yet been granted for PTSD; no opinion was offered regarding aggravation of the Veteran's right shoulder and bilateral knee disorders by his PTSD.

Disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In light of the grant of service connection for PTSD and the information available on VA's website concerning PTSD, the Board finds that the Veteran should be afforded a new VA examination for an opinion regarding aggravation of the right shoulder and/or bilateral knee disorders by the service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding records from the Social Security Administration and VA Medical Center.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  Then, the RO/AMC should then schedule the Veteran for an appropriate examination(s) to determine the nature and etiology of his (1) right shoulder disorder and (2) right and left knee disorders.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.

After examination of the Veteran and review of all pertinent medical records, the examiner should provide a diagnosis for any disability of the right shoulder and/or right and left knee that is currently shown.  

For each disability of the right shoulder and/or right and left knee manifested, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability is either (1) due to or (2) aggravated by the Veteran's service-connected disabilities, to specifically include his service-connected PTSD.  

Additionally, for each of the right shoulder and/or right and left knee disabilities manifested, the examiner should also comment as to whether it is at least as likely as not that the disability had its onset in, or is otherwise related to the Veteran's active duty military service.

3.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO/AMC should readjudicate the issues on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

